UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2017 ShotSpotter, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-38107 47-0949915 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7979 Gateway Blvd., Suite 210 Newark, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 794-3134 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§ 240.12b-2 of this chapter).
